DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Final rejection (hereinafter “Response”) dated 04/06/2022.  Claim(s) 1-3 and 7-9 are presently pending.  

Response to Arguments
Regarding the rejection of claim(s) 1-3 under 35 USC 103 as being unpatentable over Jin (CN 101021179 A) in view of Chebli (DE 102015002025), of claim 7 under 35 USC 103 as being unpatentable over Jin as modified by Chebli according to claim 1 and in further view of Wang (US Pat. Pub. No. 2016/0319839), of claim 8-9 under 35 USC 103 as being unpatentable over Jin as modified by Chebli and Wang according to claim 7 and in further view of Nishida (US Pat. No. 5,709,531), the applicant(s) argues that these references, separately or combined, do not teach a cavity and a gas supply passage as claimed, as required by the amended claim 1, since it would not be obvious to modify Jin to include the recirculation configuration taught by Chebli, since the recirculation configuration of Chebli is described within Chebli as being for use within the inlet portion of the compressor unit, with an introductory position of the recirculated fluid that is near the intake to the compressor unit, rather than in the middle portion of a multi-impeller compressor, as was proposed in the present rejection.
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
The applicant also argues that claim 1 additionally requires that a plurality of jets may be formed on the surface of the stator blade, however the Office respectfully considers this argument not persuasive, since no such language is present in the current claim 1.  Rather, the claims merely require that ”a gas supply hole is formed on the blade body.”

Allowable Subject Matter
Claim(s) 1-3 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitations of lines 6-11, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Jin discloses a compressor comprising a housing, an upstream axial flow impeller, and a downstream centrifugal impeller as claimed, with a stator blade positioned between the axial and centrifugal impellers, Jin fails to teach or suggest that the stator blade comprises a cavity formed inside the blade body and a gas supply hole formed on the blade body according to the context of the present claim 1, neither does Jin disclose the claimed gas supply passage, such that gas may be output from the stator blade to pass through the stator blade to the secondary impeller.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (axial/centrifugal compressor structures) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  As argued by the Applicant (see Response to Arguments), the recirculation gas supply passage and stator blade cavity configuration taught by Chebli is configured for use in the inlet area of the compressor unit, and therefore it would not have been obvious to one of ordinary skill in the art to modify Jin according to Chebli to arrive at the claimed structure, since the stator blade of Jin is positioned in the middle section of the compressor, downstream of the axial impeller.  Other relevant art includes Liu (US Pat. Pub. No. 2020/0158134 A1) which teaches a gas supply passage and a stator blade cavity similar to the claimed configuration, however the stator blade of Liu is a centrifugal blade, not an axial blade, and the compressor of Lui lacks an axial compressor.  Jiguang (CN 102588303 A) exhibits a gas supply passage (3) which outputs gas to a location within a middle portion of an axial compressor (see Fig. 2-4), however Jiguang fails to teach that the gas supply passage is in communication with a cavity formed within a stator blade of the compressor which includes a gas supply hole formed on the blade body.  Finally, Xingmin (CN 101092978 A) exhibits an axial stator guide blade which includes a cavity (3) formed within the blade, which includes a hole (suction groove 2) formed on the body of the blade and which is in communication with a plenum (4) via a passage through the housing (6) (see Fig. 1-2), however this structure is configured to intake air (see Abstract) rather than to supply it to the flowpath of the impellers, therefore it does not represent the claimed gas supply structure, and one of ordinary skill in the art would not be motivated to combine elements of this structure with a gas supply configuration.  None of these references, therefore, disclose all of the limitations of claim 1, and to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745